NO.    93-505

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1994



IN RE THE MARRIAGE OF




          Respondent and Respondent.




APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of alla at in,
               The Honorable Frank M. Davis, Judge presiding.


COUNSEL OF RECORD:

          For Appellant:

               James D. McKenna; Lineberger, Walsh & McKenna,
               Bozeman, Montana
          For Respondent:
               James J. Screnar; Angel, Screnar, Coil & Bartlett,
               Bozeman, Montana


                            Submitted on Briefs:       February 1 7 , 1994
                                            Decided:   March 10, 1994
Filed:
Justice Karla M. Gray delivered the Opinion of the Court.


     Marcia R. Kimm appeals from the dismissal of her motion for
contempt by    the Eighteenth Judicial District Court, Gallatin
County.    We affirm.
     The marriage of Marcia R. Kimm (Marcia) and Clarence J. Kimm,
Sr. (Clarence) was dissolved in 1992. In its findings, conclusions
and decree, the trial court apportioned the marital estate.          It
divided the primary asset, the real property known as the Kimm
Farm, between the parties and provided that either party could
purchase the other's interest within 120 days.          That case was
appealed by Clarence, and this Court affirmed on all issues raised
in In re Marriage of Kimm (Mont. 1993), 861 P.2d 165, 50 St.Rep.
1146.
     During    the   pendency   of   that   appeal, Clarence   was   not
particularly cooperative in finalizing the division of the marital
estate.     Marcia   exercised her option to purchase Clarence's
interest in the Kimm Farm.      When Clarence refused to transfer the

property, Marcia moved the District Court for a contempt citation.
The court granted that motion in an order dated February 22, 1993.
It adjudged Clarence to be in contempt, fined him $5,000 plus costs
and sentenced him to thirty days in the Gallatin County Jail; the
court provided that Clarence could purge the contempt by full
performance of each condition imposed by the decree within ten
days.     It appears from a later statement by the court--that the

contempt citation ''achieved [its] intended purpose"--that Clarence
purged the contempt and transferred his interest in the Kimm Farm.
Marcia subsequently sought, and received from the court, an order
for writ of assistance to remove Clarence from the farm.
     Marcia filed another motion for contempt citation on June 17,
1993.      She sought an order finding Clarence in contempt and
requiring him to execute instruments necessary to transfer to her
his interest in a smaller parcel of land.        Clarence responded,
asserting that the smaller parcel was not part of the "Kimm Farm"
property apportioned in the dissolution decree.
     Marcia filed a supplemental motion for contempt on July 29,
1993, in which she alleged that she was entitled to a 50% interest
in certain investments not specified in the decree.           Marcia
requested the court to order Clarence to execute such documents as
were necessary to liquidate those assets and, in the event of his
refusal to do so, to hold him in contempt.
     A hearing on Marcia's motion and supplemental motion for
contempt was held on August 6, 1993.     At that time, the court was
advised that the supplemental motion for contempt had been resolved
by the parties.      The court heard testimony regarding ~arcia's
motion for contempt and dismissed the motion in its findings, order
and opinion dated August 10, 1993.
        The District Court noted that the issue before it was whether
or not the disputed acreage was intended to be embraced by the
decree's reference to the "Kimm farm."      Because of the disputed
facts and the necessity to construe and interpret the decree, the
court concluded that contempt was inappropriate. Marcia appeals.
       The issue before us is whether the District Court erred in
dismissing Marcia's motion for contempt citation. It is clear that
disobedience of any lawful judgment, order, or process of the court
is a contempt of the authority of the court.       Section 3-1-501(e),
MCA.    It also is clear that disobedience of an order or judgment

directing a party to convey real property may be punished as a
contempt.    Section 25-8-102, MCA.
       Importantly, however, a district court is not bound to find a
contempt    of   court where   the    facts do   not    support willful
disobedience of a court order.       In re Marriage of Grenfell (1982),
200 Mont. 490, 493, 652 P.2d 1170, 1171 (citations omitted). Here,
the decree of dissolution is not clear regarding whether the
smaller parcel of property Marcia seeks was within the dissolution
decree's description of the Kimm Farm.       Facts and evidence on the
issue are in dispute, and it would be necessary for a court to
interpret or construe the decree in order to determine whether it
encompassed the smaller parcel of property.
       Under such circumstances, Clarence's refusal to convey the
property    to   Marcia   cannot   be   characterized    as   a   willful
disobedience of the decree.        Thus, as the court concluded, that
refusal does not rise to a contempt of court.           We hold that the
District Court did not err in dismissing Marcia's motion for
contempt citation.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
     A£ £ irmed   .



We concur:
                                    March 10, 1994

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


James D. McKenna, Esq.
Lineberger, Walsh & McKenna, P.C.
P.O. Box 6400
Bozeman, MT 59771-6400

James J. Screnar, Esq.
Angel, Screnar, Coil & Bartlett
125 West Mendenhall
Bozeman. MT 59715


                                                ED SMITH
                                                CLERK O F THE SUPREME COURT
                                                STATE JSF MONTANA /